DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.
 
Status of the Claims
1.	This action is in Request for Continued Examination dated September 9, 2022.
2.	Claims 2-9 are currently pending and has been examined.
3.	Claim 1 has been canceled.
4.	Claims 2-9 are newly added.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
6.	The terminal disclaimer filed on 09/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,915,952 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation – Broadest Reasonable Interpretation
7.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
The preamble of the instant claim recites "[a] method for manipulating trading tools, the method comprising:” In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for manipulating trading tools” as recited in the preamble only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
Further, the following italicized limitations are expressing the intended result of a process step positively recited and are not given further weight:

As in Claim 2:
“receive by the graphical user interface a selection command to cause the graphical user interface to enter a tool manipulation mode”
“generate a first instance of a combined trading tool, wherein the combined trading tool includes the first trading tool and the second trading tool, wherein the instructions executable to generate the first instance of the combined trading tool include instructions executable to:”

As in Claim 6:
“wherein the computing device is configured to receive by a graphical user interface a first command”
“wherein the computing device is configured to display a first trading tool in a workspace of the graphical user interface, wherein the first trading tool is generated in response to the first command”
“wherein the computing device is configured to receive by the graphical user interface a second command”
“wherein the computing device is configured to display a second trading tool in the workspace of the graphical user interface, wherein the second trading tool is generated in response to the second command”
“wherein the computing device is configured to receive by the graphical user interface a selection command to cause the graphical user interface to enter a tool manipulation mode”
“wherein the computing device is configured to display at least one attachment indicator on each of the first trading tool and the second trading tool, in response to entering the tool manipulation mode, wherein the first attachment indicator and the second attachment indicator represent a side of the respective tool that may be attached to the other respective tool”
“wherein the computing device is configured to generate a first instance of a combined trading tool, wherein the combined trading tool includes the first trading tool and the second trading tool, wherein to generate the first instance of the combined trading tool the computing device is configured to: attach the first trading tool to the second trading tool utilizing the at least one attachment indicator on each of the first trading tool and the second trading tool; and establish a communication priority between the first trading tool and the second trading tool, wherein the communication priority specifies in what order a market update received at the computing device is distributed between the first trading tool and the second trading tool”
“wherein the computing device is configured to generate, in response to a user selection, a tab tool including a first tab and a tab generator, wherein the first tab includes the first instance of the combined trading tool”
“wherein the computing device is configured to receive a tab command selecting the tab generator”
“wherein the computing device is configured to generate, in response to the selection of the tab generator, a second tab including a second instance of the combined trading tool, wherein the second instance of the combined trading tool includes a second instance of the first trading tool, a second instance of the second trading tool and a second communication priority”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 2, as currently recited, there is some ambiguity in the manner of claiming the computer readable medium claim.  Typically, a non-transitory computer readable medium claim will recite that the medium will having program instructions embodied thereon that are configured to control a computer to perform actively claimed method steps by execution of the instructions by the computer system.  Here, by not reciting that the computer executable medium is non-transitory and by further reciting that the instructions are executable to perform steps rather than the processor executing the steps, the Applicant has added a layer implying that there are layered instructions.  Further, as noted above, not all of the method steps are positively recited which further adds a layer of ambiguity.  Dependent Claims 3-5 are further rejected as dependent on a rejected base claim.

Regarding Claim 6, the preamble of claim 6 sets forth a system claim.  However, it is unclear how the system of Claim 6 functions when the "system" is only recited in its broadest sense.  Specifically, there is no specific structure set forth delineating exactly what accomplishes the steps of the claim.  It is unclear if applicant is seeking to claim every possible system (which is only recited as a computing device) that could perform the steps of Claim 6, or if applicant is seeking to claim a specific system.  Further, by couching all of the language of the claim in wherein clauses, the scope of the claim is further ambiguous.  Applicant is urged to recite the system claim in a manner that presents structure that enables the steps to be conducted.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: at least a recitation of one or more trading applications that would provide the electronic trading tools at issue and perhaps trading devices, gateways and/or exchanges that would be seen in a system as disclosed in the specification.
Dependent Claims 7-9 are further rejected as dependent on a rejected base claim.
Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.            Claims 2-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter for the following reasons:
	Claims 2-5 are rejected under 35 U.S.C. §101 because, in order to comply with  §101, a computer program product claim must recite that the computer program product comprises a non-transitory computer readable medium having program instructions (or code) embodied thereon and said instructions are configured to control a computer to perform specific functional steps. The claim must then recite the specific functional steps performed by execution of the instructions contained on the computer-readable medium by the computer, rather than reciting the code or software itself (i.e. software per se is not patentable).  A computer program product, when properly claimed, describes the method steps performed when executed by a computer system, not the code or software itself.
The preamble for a computer program product has to state that (1) the product is stored on a non-transitory computer-readable medium (which is not present), (2) the product can be executed on a computer (which is present) and (3) when executed the product causes the computer to perform a method (which is partially present) where the further claim limitations are written as method steps. It is the actual the method being performed by the computer which is patentable, rather than the software itself.  Here, as noted above with reference to the 112 rejections, it appears that there is another layer of code being recited, which must be corrected.
Regarding Claim 6, the preamble of claim 6 sets forth a system claim.  However, it is unclear how the system of Claim 6 functions when the "system" is only recited in its broadest sense.  Specifically, there is no specific structure set forth delineating exactly what accomplishes the steps of the claim.  It is unclear if applicant is seeking to claim every possible system (which is only recited as a computing device) that could perform the steps of Claim 6, or if applicant is seeking to claim a specific system.  Dependent Claims 7-9 are further rejected as dependent on a rejected base claim.
Appropriate correction is required.

Prior Art Not Currently Relied Upon
Triplett et al. (US PG Pub. 2012/0265664) (“Triplett”) - discloses his invention as to a method for activating and deactivating one or more elements of a trading tool.  (See Triplett paragraph 7) A trading tool is disclosed to be made up of one or more elements and these elements can include tools for performing one or more trade actions or can be elements not necessarily associated with a trade action.  (See Triplett paragraph 7)   Triplett discloses that activating an element relates to changing the operation state of the element from inactive to active and that once an element is active, it may be used to perform one or more trade actions whereas deactivating an element relates to changing the operation of the state of the element from active to inactive and once an element is inactive, it cannot be used to perform a trade action.  (See Triplett paragraph 7) In some embodiments, an element is merely an aspect of a trading tool that is not necessarily associated with a trade action.  (See Triplett paragraph 19) A trading tool, such as a trading ladder, market grid window, or chart, can be made up of one or more elements and an element may also be a trading tool.  (See Triplett paragraph 19)
Singer et al. (US PG Pub. 2014/0188682) (“Singer”) – discloses his invention as to methods and systems for user definable prioritization of market information where an example method to prioritize market information displayed in a window within a trading interface includes updating the market information displayed in the window at a first frequency, wherein the first frequency is to correspond to a first window priority. (See Singer Abstract) The example method also includes, based on a trigger activation, assigning a second window priority to the window, wherein the second window priority is to cause the market information displayed in the window to update at a second frequency, the second frequency different from the first frequency. (See Singer Abstract)

Response to Arguments
Applicant's arguments filed September 9, 2022 have been fully considered but they are not fully persuasive as further described below.

In Response to Applicant’s Assertions as to the Claim Rejections:
	Examiner notes that the claims presented presently are the claims Applicant wishes to have examined in view of the parent application 14/975,413 (now US Patent 10,915,952) that present computer readable medium and system claims corresponding to the previously allowed method claims. (See Applicant Arguments dated 09/09/2022 page 2)
	Examiner acknowledges Applicant’s assertion that the claims are allowable for at least the same reasons as the claims in the parent application and as such as withdrawn the Alice 101 and the 103 rejections accordingly. (Id.)  There are some formality and form issues remaining with the claims as noted above.
	Examiner further acknowledges and thanks Applicant for the Terminal Disclaimer filed on 09/09/2022 as to US Patent 10,915,952.  This Terminal Disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        September 10, 2022